Citation Nr: 1534057	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total rating due to individual unemployability (TDIU).

2.  Entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the service-connected thoracolumbar spine disability.

3.  Whether severance of service connection for right lower extremity peripheral neuropathy secondary to the service-connected thoracolumbar spine disability was proper.

4.  Whether severance of service connection for left lower extremity peripheral neuropathy secondary to the service-connected thoracolumbar spine disability was proper.

5.  Whether severance of service connection for bladder dysfunction secondary to the service-connected thoracolumbar spine disability was proper.

6.  Whether severance of service connection for erectile dysfunction (ED) secondary to the service-connected thoracolumbar spine disability was proper.

7.  Whether discontinuance of special monthly compensation (SMC) for loss of use of a creative organ was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from November 1978 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In September 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript from that hearing is in the claims file.  

In addition to the paper claims file, there is an electronic file associated with the appellant's claims.  The Board has reviewed both the paper file and the electronic file. 

The issues of entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the service-connected thoracolumbar spine disability; whether service connection for right and left lower extremity peripheral neuropathy, bladder dysfunction and erectile dysfunction (ED) secondary to the service-connected thoracolumbar spine disability should be restored; and whether special monthly compensation (SMC) for loss of use of a creative organ should be restored are addressed in the REMAND portion of the decision below and those issues are all REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, the appellant withdrew his appeal as to the issue of entitlement to a total rating due to individual unemployability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to a total rating due to individual unemployability (TDIU) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

On September 24, 2014, the appellant was afforded a Board videoconference hearing.  A transcript of the hearing testimony has been associated with the evidence of record.  The transcript of the hearing shows that the appellant withdrew his appeal for his claim of entitlement to TDIU.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the appeal for that TDIU claim was withdrawn.  See 38 C.F.R. § 20.204. 

As the appellant has withdrawn his appeal as to the issue of entitlement to TDIU, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim of entitlement to TDIU.  

Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The central issue before the Board in this case is whether or not the appellant suffers from right and left lower extremity peripheral neuropathy, bladder dysfunction, erectile dysfunction (ED) and loss of use of a creative organ secondary to the service-connected thoracolumbar spine disability versus the stroke the appellant suffered in October 2003.  The evidence of record contains the reports of VA examinations conducted in February 2010, February 2011, June 2011, November 2011, and December 2012, that give incomplete and conflicting opinions on this etiological question as well as conflicting physical findings.  Some of the physicians have rendered diagnoses of intervertebral disc syndrome (IVDS), while others have stated that the appellant does not have IVDS - only degenerative joint disease (DJD).  In addition, none of the examiners was an orthopedist, an orthopedic surgeon or a neurologist.  On remand, medical opinions should be obtained that address these points.

The appellant has reported inpatient and outpatient private provider treatment before and after his October 2003 stroke.  In particular he has reported receiving outpatient treatment from a Dr. Combs before and after the stroke, as well as inpatient treatment at Hillcrest Hospital for the stroke; the associated treatment records have not been included in the claims file.  VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the July 2013 Statement of the Case (SOC) refers to VA treatment records dated between April 2005 and July 2013.  However, the evidence of record before the Board includes VA treatment records dated between February 2004 and January 2011 - but no records dated after that.  

On remand, all of the relevant private and VA treatment records not already of record should be obtained and associated with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA orthopedic examination that included specific examination of his thoracolumbar spine in December 2012 - more than two-and-a-half years ago.  The appellant has indicated in written statements and in his September 2014 hearing testimony that the disability is worse.  Therefore, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his claimed conditions since January 2002, and secure all available relevant reports not already of record from those sources.  In particular, obtain the reports from Dr. Combs and Hillcrest Hospital or Medical Center.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA orthopedic spine surgeon or the equivalent to determine the nature, severity, and extent of his current thoracolumbar spine pathology.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examining physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  The examiner must note the range of motion for the thoracolumbar spine in degrees and should state what is considered normal range of thoracolumbar spine motion.  The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail.  If degenerative disc disease is present, the examiner must state whether or not there is an etiologic relationship between the thoracolumbar degenerative disc disease and service or any service-connected disability.

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability versus the October 2003 right-sided stroke.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected back disability has upon appellant's daily activities.  The examiner must identify symptoms due to disc syndrome in the back, if any, and describe the nerve(s) affected, or seemingly affected by any documented nerve root compression.  The symptoms must be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation).  

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a neurologist to determine the nature and etiology of any existing neuropathology relating to his lower extremities, bladder function and ED.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the neurologist does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the examiner. 

The neurologist must render an opinion regarding the nature, onset date, and etiology of the appellant's lower extremity neurological pathology, any.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed, as well as any NCV/EMG reports.  The doctor must offer an opinion as to the medical probabilities that any lower extremity neuropathy/radiculopathy, bladder dysfunction and/or ED is attributable to the appellant's service-connected thoracolumbar disability versus his October 2003 right-sided stroke or some other cause.  The doctor must discuss all pertinent clinical findings.

The neurologist must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  Is the appellant currently diagnosed with any chronic thoracolumbar spine disorder?  In particular, is degenerative disc disease (DDD) or intervertebral disc syndrome (IVDS) present?
      
      (b)  Is the appellant currently diagnosed with any residuals of his October 2003 stroke?  Do said residuals affect his right lower extremity in any way?  Do these residuals affect his left lower extremity in any way?  Does the service-connected thoracolumbar disability aggravate the stroke-related residuals in any way?
      
      (c)  Is the appellant currently diagnosed with any chronic peripheral neuropathy or radiculopathy of the lower extremities?  If so, identify the nerves affected in each leg.
      
      (d)  Is the appellant currently diagnosed with any chronic neurological pathology that affects his genitourinary system?  In particular, is ED or any bladder disorder present?
      
      (d)  Is it at least as likely as not that the appellant's current peripheral neuropathy or radiculopathy in either leg, if any, is related (including by way of aggravation) to the appellant's service-connected thoracolumbar disability as opposed to his right-sided stroke of October 2003, or some other cause?  Explain.
      
      (e)  Is it at least as likely as not that the appellant's current bladder dysfunction, if any, is related (including by way of aggravation) to the appellant's service-connected thoracolumbar disability as opposed to his right-sided stroke of October 2003, or some other cause?  Explain.
      
      (f)  Is it at least as likely as not that the appellant's current ED, if any, is related (including by way of aggravation) to the appellant's service-connected thoracolumbar disability as opposed to his right-sided stroke of October 2003, or some other cause?  Explain.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the neurologist concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the neurologist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed neurological disorder(s).  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA physician reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


